DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 120 is acknowledged. Examiner notes that this application claims priority back to 2017 in application 15484883.  

Information Disclosure Statement
The information disclosure statements submitted on 4/12/2021 have been considered by the Examiner and made of record in the application file. Examiner has reviewed the search report and references in the submitted IDS.  While the references do read on the concept of locating and counting the number of cellular phones in an area the references are still silent with regard to calculating the degree of severity for a given facility based on contraband usage parameters. As the underlined terms are inter alia recited by and thus required by the independent claims, the determination of allowability has not changed since the previous office action,
           
                                            Allowable Subject Matter
Claims 21-40 (21, 29, and 35 independent) are allowed.
The following is an examiner’s statement of reasons for allowance: 
             The closest prior art of record “Systems and Methods for Detecting and Controlling Transmission Devices” by Noonan US2014/0018059A1 ("Noonan") in view of System and Method for Detecting Contraband” by Skatter US2005/0128069A1 
	The detection coefficient limitation is a narrower limitation than previously presented versions of the claim.  However, there does not appear to be an obvious reason to have added this feature in light of other potential prior art, so there is no issue with giving rise to double patenting concerns from the previous patents in this family. 
Examiner notes that the specification at ¶25 sets out exact metes and bounds for the how to calculate a degree of severity.  Examiner notes that while the calculations therein might be novel and non-obvious, the calculation of a degree of severity of contraband usage would be found in the prior art.  However, that specific limitation (degree of severity) when taken with the navigation system sensing being combined with a scanning unit and then applied across an entire facility as opposed to one room, could not be combined across the multiple references needed to disclose those limitations without applying hindsight reasoning. As hindsight reasoning mitigates against the obvious combination of references, the claims were found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642